F I L E D
                                                                                                     United States Court of Appeals
                                                                                                             Tenth Circuit
                                UNITED STATES COURT OF APPEALS
                                                                                                             October 17, 2006
                                                         TENTH CIRCUIT                                    Elisabeth A. Shumaker
                                                                                                              Clerk of Court


 A N TO N IO LA V ELLE SM ITH ,

              P e t i ti o n e r - A p p e l l a n t ,
 v.                                                                                      No. 06-6067
 M A RTY SIRM O N S, W arden,                                                ( D .C . N o . 0 4 - C V - 1 0 7 2 - H )
                                                                                  (W . D . O klahoma)
              R e s p o n d e n t- A p p e ll e e .




              OR DER DENYING CERTIFICATE O F APPEALABILITY*


B e f o r e H E N R Y , B R I S C O E , a n d O ’ B R I E N , C i r c u it J u d g e s .


          P e t i t i o n e r A n t o n io L a v e ll e S m i t h , a p r i s o n e r i n t h e c u s t o d y o f th e

S t a t e o f O k l a h o m a , p r o c e e d i n g p r o s e , s e e k s a c e r t i f i c a t e o f a p p e a l a b i l it y

( “ C O A ” ) t o a p p e a l th e d is t r i c t c o u r t ’ s d e n ia l o f h is 2 8 U .S . C . § 2 2 5 4 h a b e a s

p e ti t i o n . S e e 2 8 U .S . C . § 2 2 5 3 ( c ) ( 1 ) ( A ) ( p r o v i d i n g t h a t n o a p p e a l m a y b e

t a k e n f r o m a f in a l o r d e r d i s p o s i n g o f a § 2 2 5 4 p e t i t i o n u n l e s s t h e p e ti t i o n e r

obtains a C O A ).

          Smith w as convicted of first degree murder by a jury and sentenced to

l i f e im p r i s o n m e n t w it h o u t p a r o l e . H e a p p e a le d h is c o n v ic ti o n t o t h e



          *
       T h i s o r d e r i s n o t b in d i n g p r e c e d e n t, e x c e p t u n d e r t h e d o c tr i n e s o f la w
of the case, res judicata, and collateral estoppel.
O k l a h o m a C o u r t o f C r i m i n a l A p p e a ls ( “ O C C A ” ) , w h i c h a f f ir m e d th e

c o n v ic ti o n a n d s e n te n c e o n M a y 2 4 , 2 0 0 4 . S m i t h d i d n o t f il e a p e t i t i o n f o r

p o s t - c o n v ic ti o n r e li e f in s t a te c o u rt . O n A u g u s t 3 0 , 2 0 0 4 , S m i t h f il e d a

p e ti t i o n f o r f e d e r a l h a b e a s r e li e f p u r s u a n t t o 2 8 U .S . C . § 2 2 5 4 i n t h e U n i t e d

S t a te s D i s t r i c t C o u r t f o r t h e W e s t e r n D i s t r i c t o f O k l a h o m a . O n F e b r u a r y 1 1 ,

2 0 0 5 , t h e d is tr ic t c o u rt g ra n te d S m ith ’ s m o tio n to a m e n d h is c o m p la in t.

S m i t h f il e d a n a m e n d e d p e t i t i o n o n F e b r u a r y 1 7 , 2 0 0 5 , r a is i n g n i n e g r o u n d s

for relief. These nine grounds m irror the nine grounds raised by Smith in

h i s d i r e c t a p p e a l to th e O C C A .

          G rounds one through four allege that the trial court erroneously

a d m i t te d c e r t a i n t e s t i m o n y a n d e v i d e n c e t h a t v i o l a t e d S m i t h ’ s r i g h t t o a f a i r

trial and his rights under the Confrontation Clause. In ground five, Smith

a r g u e s t h e t r i a l c o u r t e r r e d i n d e n yi n g h i s m o t i o n f o r s e v e r a n c e . G r o u n d s i x

a s s e r t s t h a t S m i t h ’ s C o n f r o n t a ti o n C l a u s e r i g h t s w e r e v io l a te d w h e n th e tr i a l

c o u r t l i m i t e d h is a b il i t y to c r o s s - e x a m i n e a s t a te w i t n e s s . I n g r o u n d s e v e n ,

S m i t h a ll e g e s t h e tr i a l c o u r t e r r o n e o u s l y f a il e d to s u a s p o n t e in s t r u c t t h e

j u r y o n a c c o m p l ic e te s t i m o n y. I n g r o u n d e ig h t , S m i t h c o n te n d s h e w a s

d e n ie d a f a ir t r i a l b y t h e a d m i s s i o n o f ir r e le v a n t a n d h ig h l y p r e ju d i c ia l

p h o t o g r a p h s o f th e v ic ti m . F i n a ll y, g r o u n d n i n e a ll e g e s a n a c c u m u l a ti o n o f

e r r o r s e n titli n g S m ith to a n e w tr ia l.

          T h e d is t r i c t c o u r t d e n ie d S m i t h ’ s h a b e a s p e ti t i o n o n J a n u a ry 2 3 , 2 0 0 6

                                                                  -2-
a f te r a d o p ti n g t h e m a g i s t r a te ju d g e ’ s r e p o r t a n d r e c o m m e n d a ti o n a n d

f in d i n g a ll n i n e o f h is g r o u n d s t o l a c k m e r i t . O n F e b r u a r y 9 , 2 0 0 6 , t h e

d i s t r i c t c o u r t d e n ie d a C O A b e c a u s e S m i t h h a d n o t m a d e a s u b s t a n ti a l

show ing of the denial of a constitutional right and denied his motion to

proceed in forma pauperis on appeal.

          T h i s c o u r t c a n is s u e a C O A o n l y “ if th e a p p li c a n t h a s m a d e a

s u b s t a n t i a l s h o w in g o f th e d e n ia l o f a c o n s titu tio n a l r ig h t.” 2 8 U .S .C . §

2 2 5 3 ( c ) ( 2 ) . “ A p e ti t i o n e r s a ti s f ie s t h i s s t a n d a rd b y d e m o n s t r a ti n g t h a t

jurists of reason could disagree w ith the district court’s resolution of his

c o n s t it u t io n a l c l a i m s o r th a t ju r is t s c o u l d c o n c l u d e t h e i s s u e s p r e s e n t e d a r e

a d e q u a t e to d e s e r v e e n c o u r a g e m e n t t o p r o c e e d f u r t h e r .” M i l l e r - E l v .

C o c k r e ll , 5 3 7 U .S . 3 2 2 , 3 2 7 ( 2 0 0 3 ) . T h is d e te r m i n a ti o n “ re q u ir e s a n

o v e r v i e w o f th e c la im s i n t h e h a b e a s p e ti t i o n a n d a g e n e r a l a s s e s s m e n t o f

their merits.” Id. at 336. Smith is not required to prove the merits of his

c a s e , b u t h e m u s t n o n e th e le s s d e m o n s t r a te “ so m e th i n g m o r e th a n th e

a b s e n c e o f f r i v o l i t y” o r t h e m e r e e x is t e n c e o f “ g o o d f a it h ” o n h is p a r t . I d . a t

3 3 8 ( q u o ta tio n s o m itte d ).

          U n d e r § 2 2 5 4 , t h i s c o u r t m a y g r a n t a C O A o n a c la im t h a t w a s

a d ju d i c a te d o n th e m e r i t s i n s t a te c o u rt o n l y i f th e s t a te c o u rt ’ s d e c is i o n

“w as contrary to, or involved an unreasonable application of, clearly

e s t a b li s h e d F e d e ra l l a w , a s d e te r m i n e d b y t h e S u p r e m e C o u r t o f th e U n i t e d

                                                                 -3-
S t a te s ” o r “ w a s b a s e d o n a n u n re a s o n a b le d e te r m i n a ti o n o f th e f a c ts i n l i g h t

o f t h e e v i d e n c e p re s e n te d in th e S ta te c o u r t p r o c e e d in g s .” 2 8 U .S .C . §

2 2 5 4 ( d ) ( 1 ) - ( 2 ) . A f te r c a re f u l r e v ie w o f S m i t h ’ s a p p li c a ti o n , t h e d e c i s i o n o f

t h e O C C A o n d i r e c t a p p e a l , t h e d is t r i c t c o u r t ’ s o r d e r d e n yi n g h a b e a s r e li e f ,

a n d t h e m a t e r i a l p o r ti o n s o f t h e r e c o r d , w e c o n c l u d e t h a t S m i th ’ s c l a i m s a r e

w ithout merit.

          Smith’s first three grounds involve the admission of evidence at trial,

w h i c h h e a r g u e s d e n ie d h im a f a i r t r i a l a n d v io l a te d h is r i g h t s u n d e r t h e

C o n f r o n t a ti o n C l a u s e . S p e c i f i c a l ly, h e c o n t e s t s a d m i s s io n o f a n o v e r h e a r d

t e l e p h o n e c o n v e rs a tio n h e h a d w ith h is b r o th e r d is c u s s in g th e v ic tim , a

t h r e a te n in g p h o n e c a l l h i s b r o t h e r m a d e to a p o te n ti a l t r i a l w i t n e s s , a n d

e v i d e n c e th a t th e v ic tim h a d f ile d a p r o te c tiv e o r d e r a g a in s t h is b r o th e r .

“ [ S ] t a te c o u rt r u l i n g s o n t h e a d m i s s i b i l i t y o f e v id e n c e m a y n o t b e

q u e s ti o n e d i n f e d e r a l h a b e a s p r o c e e d i n g s u n l e s s th e y r e n d e r th e t ri a l s o

f u n d a m e n t a ll y u n f a ir a s t o c o n s t i t u t e a d e n i a l o f f e d e r a l c o n s t i t u t i o n a l

r i g h t s . ” T u c k e r v . M a k o w s k i , 8 8 3 F . 2 d 8 7 7 , 8 8 1 ( 1 0 t h C i r . 1 9 8 9 ) ( c it a ti o n

o m i t t e d ) . T h e d is t r i c t c o u r t p r o p e r l y c o n c lu d e d th a t t h e a d m i s s i o n o f th e

evidence in question did not render Smith’s trial fundamentally unfair

b e c a u s e th e o v e rh e a rd t e le p h o n e c o n v e r s a ti o n d i d n o t p r o v e c e n t r a l t o t h e

p r o s e c u ti o n ’ s c a s e a n d th e o th e r e v id e n c e i m p l i c a te d S m i t h ’ s b r o t h e r , r a th e r

than Smith.

                                                                   -4-
          S m i t h a ll e g e s i n h i s f o u r t h g r o u n d t h a t t h e a d m i s s i o n o f th e a b o v e

e v id e n c e a n d o th e r e v id e n c e f r o m t r i a l, s p e c if ic a ll y s t a te m e n t s h i s b r o t h e r

m a d e to a d e te c tiv e , v i o l a te d h is C o n f r o n t a ti o n C l a u s e r i g h t s . T h e

Confrontation Clause bars the introduction of testimonial hearsay against a

c r i m i n a l d e f e n d a n t, u n l e s s t h e d e c l a r a n t i s u n a v a il a b le a n d th e a c c u s e d h a s

h a d a p ri o r o p p o r t u n i t y t o c r o s s - e x a m i n e th e d e c l a r a n t. C r a w f o r d v .

W ashington, 541 U .S. 36, 53-54 (2004). None of the statem ents Smith

c o m p l a in s o f q u a li f y a s t e s t i m o n i a l h e a rs a y o f f e r e d a g a i n s t h i m u n d e r

Craw ford. The district court properly concluded that this evidence fails to

i m p l i c a te S m i t h ’ s r i g h t s u n d e r t h e C o n f r o n t a ti o n C l a u s e b e c a u s e it e it h e r : 1 )

w a s n o t o f f e r e d a g a i n s t h i m ; 2 ) d i d n o t i m p l i c a te h im , o r ; 3 ) w a s n o t

h e a r s a y.

          E v e n if a n y o f th i s e v id e n c e w a s i m p r o p e r l y a d m i t t e d a s t e s t i m o n i a l

h e a r s a y, S m i t h i s “ n o t e n t it l e d t o h a b e a s r e l i e f b a s e d o n t r ia l e r r o r u n l e s s

[ h e ] c a n e s t a b li s h t h a t i t r e s u l t e d in ‘ a c tu a l p r e ju d i c e .’ ” B r e c h t v .

A brahamson, 507 U .S. 619, 637 (1993). Smith has failed to demonstrate

a c t u a l p r e j u d i c e f r o m t h e a d m i s s i o n o f t h i s e v i d e n c e . F i n a l l y, S m i t h

a s s e r t e d in h i s d i r e c t a p p e a l a n d in a r g u m e n ts i n s u p p o r t o f th i s a p p e a l t h a t

h i s t r i a l c o u n s e l’ s f a il u r e to o b j e c t t o t h e a d m i s s i o n o f th i s e v id e n c e w a s

ineffective assistance of counsel. The district court addressed this

a r g u m e n t , th o u g h n o t i n c l u d e d i n S m i t h ’ s h a b e a s p e t i ti o n , a n d f o u n d t h a t i t

                                                                  -5-
l a c k s m e r i t b e c a u s e f a i l u r e to o b j e c t t o a d m i s s i b l e e v id e n c e i s n o t

i n e f f e c t i v e a s s is ta n c e o f c o u n s e l. W e a g r e e w ith th is d e te r m in a tio n .

          Smith’s fifth ground alleges that the trial court erred in refusing to

s e v e r h i s t r i a l f r o m h i s b r o t h e r ’ s t r i a l b e c a u s e h e w a s p r e ju d i c e d b y t h e

a d m i s s i o n o f e v id e n c e th a t p e rt a in e d s o le ly to th e c a s e a g a in s t h is b r o th e r .

“ W h e th e r t h e tr i a l c o u r t e r r e d in d e n yi n g s e v e ra n c e i s g e n e ra ll y a q u e s t i o n

o f s t a te la w t h a t i s n o t c o g n iz a b le o n f e d e r a l h a b e a s a p p e a l , f o r a c ri m i n a l

d e f e n d a n t h a s n o c o n s t i t u t i o n a l r i g h t t o s e v e ra n c e u n l e s s t h e r e is a s t r o n g

s h o w i n g o f p r e ju d i c e c a u s e d b y t h e jo i n t t r i a l.” C u m m i n g s v . E v a n s , 1 6 1

F . 3 d 6 1 0 , 6 1 9 ( 1 0 t h C i r. 1 9 9 8 ) ( c i ta t io n s o m i tt e d ) . T h e d i s tr ic t c o u r t

p r o p e r l y f o u n d th a t t h is c la im l a c k s m e r i t . T h e O C C A n o t e d o n d ir e c t

a p p e a l t h a t S m i t h a n d h is b r o t h e r d i d n o t p r e s e n t a n ta g o n is t i c d e f e n s e s a n d

t h e m i n i m a l e v id e n c e p r e s e n te d a g a i n s t h i s b r o t h e r d u r i n g t h e tr i a l d i d n o t

i m p l i c a t e S m i t h . F u r t h e r , w h e n t h e e ye w i t n e s s t e s t i m o n y a g a i n s t S m i t h i s

a ls o c o n s i d e r e d , b o t h t h e O C C A a n d th e d is t r i c t c o u r t c o n c lu d e d S m i t h h a s

failed to make a strong show ing of prejudice caused by the joint trial. W e

agree.

          I n h i s s i x t h g r o u n d , S m i t h a ll e g e s a C o n f r o n t a ti o n C l a u s e v io l a ti o n f o r

the trial court’s limitation of defense counsel’s cross-examination of a state

w i t n e s s r e la tin g to w h e th e r t h e v ic tim h a d e v e r p a id th e w itn e s s w ith d r u g s .

“ T h e C o n f r o n t a t i o n C l a u s e g u a r a n t e e s a n o p p o r tu n i t y f o r e f f e c t iv e c r o s s -

                                                                 -6-
e x a m i n a t i o n , n o t c r o s s - e x a m i n a t i o n t h a t i s e f f e c t i v e i n w h a t e v e r w a y, a n d t o

w h a te v e r e x te n t, t h e d e f e n s e m i g h t w i s h .” D e la w a r e v . V a n A r s d a ll , 4 7 5

U . S . 6 7 3 , 6 7 9 ( 1 9 8 6 ) ( c it a ti o n s o m i t t e d ) . B e c a u s e th e r e w a s n o e v id e n c e t h e

c r i m e a t i s s u e r e la te d to a d r u g t r a n s a c tio n , t h e ju r y h a d h e a r d e n o u g h a b o u t

t h e w i t n e s s ’ d r u g u s e to i m p e a c h h i s t e s t i m o n y, a n d th e e v id e n c e p r e s e n te d

b y t h i s w i t n e s s w a s n o t t h e o n ly e v id e n c e o f S m i t h ’ s g u il t , w e a g re e w i t h t h e

d i s tr ic t c o u r t t h a t t h e O C C A w a s c o r r e c t in a f f i r m i n g t h e t r ia l c o u r t’ s

l i m i t a t i o n o f th is n o n -r e le v a n t te s tim o n y.

          S m i t h ’ s s e v e n t h g r o u n d a l l e g e s t h a t t h e t r i a l c o u r t e r r e d i n f a i l in g t o

s u a s p o n t e in s t ru c t th e j u r y t h a t , u n d e r O k l a h o m a l a w , a n a c c o m p l ic e ’ s

t e s t i m o n y r e q u ir e s c o r r o b o r a ti o n . T h e O C C A d e te r m in e d , a n d th e d is t r i c t

c o u r t c o n c u rr e d , t h a t t h e w i t n e s s a t i s s u e w a s n o t a n a c c o m p l i c e u n d e r

O klahoma law . Even if the w itness w as considered an accomplice, Smith

m u s t s h o w t h a t “ in t h e c o n te x t o f th e e n ti r e tr i a l, t h e f a i l u r e to i n s t r u c t t h e

j u r y t o c a re f u ll y c o n s i d e r [ th e w i t n e s s ’ ] c r e d ib i l i t y a s a n a c c o m p l i c e ‘h a d

t h e e f f e c t o f r e n d e ri n g t h e tr i a l s o f u n d a m e n t a ll y u n f a ir a s t o c a u s e d e n ia l o f

a f a i r t r i a l.’ ” F o s t e r v . W a r d , 1 8 2 F . 3 d 1 1 7 7 , 1 1 9 3 ( 1 0 t h C i r . 1 9 9 9 ) . T h e

d i s t r i c t c o u r t p r o p e r l y c o n c lu d e d th a t S m i t h f a il e d to m e e t t h i s h e a v y

burden.

          I n h i s e ig h t h g r o u n d , S m i t h a s s e r t s h e w a s d e n ie d d u e p ro c e s s b y t h e

a d m i s s i o n o f h ig h ly p re ju d ic ia l a n d ir r e le v a n t p h o to g r a p h s o f th e v ic tim .

                                                                  -7-
O n h a b e a s r e v ie w , t h i s c o u r t c o n s i d e r s o n l y “ w h e th e r t h e a d m i s s i o n o f th e

p h o t o g r a p h s r e n d e re d th e p r o c e e d i n g s f u n d a m e n t a ll y u n f a ir .” S m a ll w o o d v .

G i b s o n , 1 9 1 F .3 d 1 2 5 7 , 1 2 7 5 ( 1 0 t h C i r . 1 9 9 9 ) . C o u r ts s h o u l d u s e

“ c o n s id e r a b l e s e lf - r e s tr a in t ” w h e n u n d e r ta k i n g a f u n d a m e n t a l f a i r n e s s

a n a lys i s . I d . B e c a u s e th e p h o to g r a p h s d e m o n s t r a te d th e lo c a ti o n ,

c o n d it i o n , a n d p o s i t i o n o f th e v ic ti m ’ s b o d y a t t h e s c e n e o f th e s h o o t i n g a n d

c o r r o b o r a te d te s t i m o n y r e g a rd i n g t h e c ir c u m s t a n c e s o f th e m u r d e r , t h e

d i s t r i c t c o u r t w a s c o r r e c t i n f in d i n g t h a t t h e ir a d m i s s i o n w a s p r o b a ti v e a n d

d i d n o t re n d e r S m i th ’ s tr ia l f u n d a m e n t a ll y u n f a i r.

          F i n a ll y, S m i t h ’ s n i n t h g r o u n d a s s e r t s t h a t t h e c u m u l a ti v e e f f e c t o f th e

a ll e g e d e r r o r s r e n d e re d h is t r i a l f u n d a m e n t a ll y u n f a ir . C u m u l a ti v e e rr o r

a n a lys i s “ d o e s n o t a p p ly t o t h e c u m u l a ti v e e f f e c t o f n o n - e r r o r s ,” a n d

r e q u i r e s a t l e a s t t w o o r m o r e a c t u a l e r r o r s f o r r e l i e f . M o o r e v . R e yn o l d s ,

1 5 3 F . 3 d 1 0 8 6 , 1 1 1 3 ( 1 0 t h C i r . 1 9 9 8 ) . B e c a u s e S m i t h h a s f a il e d to s h o w

t h a t t w o o r m o re a c tu a l e rr o rs o c c u r r e d , th is c la im is w ith o u t m e r i t.

          T o p r o c e e d i n f o r m a p a u p e r i s o n a p p e a l , S m i t h m u s t s h o w “ a f i n a n c ia l

i n a b il i t y t o p a y t h e r e q u ir e d f e e s a n d th e e x is t e n c e o f a r e a s o n e d ,

n o n f r i v o l o u s a r g u m e n t o n t h e la w a n d f a c ts i n s u p p o r t o f th e is s u e s r a is e d o n

a p p e a l . ” M c I n t o s h v . U n i t e d S t a te s P a r o l e C o m m ’ n , 1 1 5 F . 3 d 8 0 9 , 8 1 2

( 1 0 t h C ir . 1 9 9 7 ) ( c i t a t io n s o m it t e d ) . U p o n r e v i e w o f S m it h ’ s a f f i d a v i t , w e

c o n c lu d e th a t h e is n o t e n ti t l e d to p r o c e e d i n f o r m a p a u p e r i s b e c a u s e h e h a s

                                                                 -8-
not presented a nonfrivolous argument on appeal.

          S m i t h h a s f a il e d to m a k e a s u b s t a n ti a l s h o w i n g o f th e d e n ia l o f a

c o n s t i t u t i o n a l r i g h t a s t o a n y o f h i s n i n e g r o u n d s f o r r e l ie f . A c c o r d i n g l y, w e

D E N Y h i s re q u e s t f o r a C O A a n d D I S M I S S t h e m a t te r . W e D E N Y S m i th ’ s

motion to proceed in forma pauperis and remind him that the fee for this

a p p e a l r e m a in s d u e .


                                                                        E n t e r e d f o r th e C o u r t


                                                                        M a r y B e c k B r is c o e
                                                                        C ir c u it J u d g e




                                                                 -9-